Title: From John Adams to John Quincy Adams, 6 September 1819
From: Adams, John
To: Adams, John Quincy


				
					List of Letter Books, Journals and other Manuscripts given by John Adams Esqr to his Son John Quincy Adams
					6th of September 1819
            
            
            
				Number.1A volume of written extractsQuarto2Letter Book beginning from 26th May 1776 to 8th February 1778 Folio3Ditto from 3rd Febry 1777 to 7th July 1777.Ditto...4.Journals of voyage to France in 1778."5Letter Book France from 12th: May 1778 to 8 Novr. 1779."6Journal 13 Feby. 1778 to 26th. April 1779—Quarto7An account book 12 Feby. 1778 to 17 June 1779"8A Letter book from 3 June 1778 to 9 Febry. 1779 and from March 25 1809 to 6 May 1814.Folio9French letters from Vergenes and Sartine 1778. & 79"10Letter book from Mrs A Adams from 1779 & 1780."11Letter " " 14 Novr: 1779 to 28 July 1780—"12" " " 11 Decr: 1779. " 5 June 1780—"13" " " 10 June 1780 " 14 August 1780—"14" " " 12 Febr: 1780 to 12 September 1780—"15" " " 17 August 1780 to 13 April 1782.—Quarto16Holland Vol 1st:17Holland Vol 2nd:List Continued18Holland Vol 319Holland France and London Vol 4th4 volumes Folio20Peace W T Franklins CopiesFolio8 B Letter Book 3rd May 1778 to 12th Febry 1779Folio21Mediation 1781Folio22Peace 1782. + 1783.Folio23Peace 1782Folio24Peace October 1782 to September 1783.Folio25Account Book 1784.Folio26Account Book 1779 to 1786.Folio27.Letter Book from May 27th 1785 to 13th December 1785Folio28Letter Book from 15th Decemr 1785 to 28th February 1788Folio29.Letter Book from 12th December 1785 to 2nd February 1789.Folio30Letter Book from 20th May 1789. to 7th January 1793Folio31Letter Book from 18th May 1789 to 2nd October 1797Folio32Letter Book from 23rd March 1801 to 26th November 1812Folio33Letter Book from 30th Novembr. 1812. to 17th April 1813.Folio34.Letter Book from 29th May 1814 to 4th November 1816.Folio35.Letter Book from Nov. 13th 1816 to 12th August 1819Folio
				
					
				
				
			